CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 20 to Registration Statement No. 333-74844 (Investment Company Act of 1940 file No. 811-05846) on Form N-4 of our report dated April 18, 2008, relating to the financial statements of Sun Life of Canada (U.S.) Variable Account F appearing in the Sun Life Financial Masters Flex Variable and Fixed Annuity Statement of Additional Information, which is part of this Registration Statement, and to the use of our report dated March 27, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph referring to the adoption of the provisions of the Financial Accounting Standards Board Interpretation No. 48, “Accounting for
